          Case 3:19-cr-00032-MMD-CLB Document 116 Filed 08/13/20 Page 1 of 4



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                         3:19-CR-032-MMD-CLB

 8                 Plaintiff,                        Preliminary Order of Forfeiture

 9          v.

10 JESSE PINA,

11                 Defendant.

12          This Court finds Jesse Pina pled guilty to Count Two of a Three-Count Indictment
13 charging him with possession with intent to distribute 50 grams or more of

14 methamphetamine in violation of 21 U.S.C. § 841(a)(1). Indictment, ECF No. 17; Change

15 of Plea, ECF No.107
                    __; Plea Agreement, ECF No. 97
                                                __.
16          This Court finds Jesse Pina agreed to the forfeiture of the property set forth in the
17 Plea Agreement and the Forfeiture Allegation of the Indictment. Indictment, ECF No. 17;

18 Change of Plea, ECF No.107
                           __; Plea Agreement, ECF No. 97
                                                       __.
19          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
20 States of America has shown the requisite nexus between property set forth in the Plea

21 Agreement and the Forfeiture Allegation of the Indictment and the offense to which Jesse

22 Pina pled guilty.

23          The following property is (1) any property, real or personal, which constitutes or is
24 derived from proceeds traceable to a violation of 21 U.S.C. § 841(a)(1), a specified unlawful

25 activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), or a conspiracy to commit

26 such offense; (2) any property constituting, or derived from, any proceeds obtained, directly

27 or indirectly, as the result of violations of 21 U.S.C. § 841(a)(1); (3) any property used, or

28 intended to be used, in any manner or part, to commit, or to facilitate the commission of 21
           Case 3:19-cr-00032-MMD-CLB Document 116 Filed 08/13/20 Page 2 of 4



 1   U.S.C. § 841(a)(1); and (4) all moneys, negotiable instruments, securities, or other things of

 2   value furnished or intended to be furnished in exchange for a controlled substance or listed

 3   chemical in violation of 21 U.S.C. § 841(a)(1), all proceeds traceable to such an exchange,

 4   and all moneys, negotiable instruments, and securities used or intended to be used to

 5   facilitate any violation of 21 U.S.C. § 841(a)(1), and is subject to forfeiture pursuant to 18

 6   U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2);

 7   21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p):

 8                    1. $2,2880

 9   (all of which constitutes property).

10          This Court finds that on the government’s motion, the court may at any time enter

11   an order of forfeiture or amend an existing order of forfeiture to include subsequently

12   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

13   32.2(b)(2)(C).

14          This Court finds the United States of America is now entitled to, and should, reduce

15   the aforementioned property to the possession of the United States of America.

16          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

17   DECREED that the United States of America should seize the aforementioned property.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

19   rights, ownership rights, and all rights, titles, and interests of Jesse Pina in the

20   aforementioned property are forfeited and are vested in the United States of America and

21   shall be safely held by the United States of America until further order of the Court.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

23   of America shall publish for at least thirty (30) consecutive days on the official internet

24   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

25   describe the forfeited property, state the time under the applicable statute when a petition

26   contesting the forfeiture must be filed, and state the name and contact information for the

27   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

28   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,
                                                    2
           Case 3:19-cr-00032-MMD-CLB Document 116 Filed 08/13/20 Page 3 of 4



 1   the government may instead serve every person reasonably identified as a potential claimant

 2   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

 3   Rule G(4)(a)(i)(A).

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 5   or entity who claims an interest in the aforementioned property must file a petition for a

 6   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 7   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 8   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 9   right, title, or interest in the forfeited property and any additional facts supporting the

10   petitioner’s petition and the relief sought.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

12   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

13   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

14   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

15   after the first day of the publication on the official internet government forfeiture site,

16   www.forfeiture.gov.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

18   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

19   Attorney’s Office at the following address at the time of filing:

20                  Daniel D. Hollingsworth
                    Assistant United States Attorney
21                  James A. Blum
                    Assistant United States Attorney
22                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
23

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

25   described herein need not be published in the event a Declaration of Forfeiture is issued by

26   the appropriate agency following publication of notice of seizure and intent to

27   administratively forfeit the above-described property.

28   ///
                                                      3
          Case 3:19-cr-00032-MMD-CLB Document 116 Filed 08/13/20 Page 4 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3                August 13
            DATED _____________________, 2020.

 4

 5
                                                 MIRANDA M. DU
 6                                               UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
